Citation Nr: 1816258	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-18 544A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as due to service-connected back disability

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, claimed as due to service-connected back disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the matters has since been transferred to the RO in North Little Rock, Arkansas.

The Board previously remanded the claims in July 2014 and September 2017 for the Veteran to be scheduled a Board hearing.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

The Veteran seeks entitlement to service connection for a left knee disability and depression, which he contends are due to his service-connected back disability.  As to his left knee, the Veteran asserts that as a result of his back disability, he has an altered gait which has caused his left knee disability.  

The Veteran has been provided been with examinations for each of his disabilities.   In an August 2009 VA examination report, the examiner noted a diagnosis of depressive disorder which he determined was not secondary to the service-connected back disability.  The examiner indicated that the etiology of the depression was unclear.  

On VA examination in August 2009, a VA examiner noted a diagnosis of left knee patellofemoral pain syndrome with minimal chondromalacia and degenerative medial meniscus, which was noted to be less likely than not related to his low back disability.  He found that the left knee presented with age-related degenerative changes like the low back.  The examiner further noted that his gait had not been significantly abnormal nor had the Veteran had any recent injury when the knee became symptomatic.   Most recently, a May 2013 VA examiner determined that the Veteran's left knee was not related to service as there were no complaints in service and the Veteran reported that his knee began bothering him in 2003.  

The Board finds that the current examinations are inadequate as they do not address whether the Veteran's claimed disabilities are aggravated by his service-connected back disability.  Accordingly, new examinations should be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a May 2013 correspondence, the Veteran's representative requested that the RO to obtain treatment records from Little Rock VA Medical Center dated from June to August 2013, to substantiate his claim.  There is no indication in the record that those treatment records have been obtained and associated with the claims file.

Additionally, the Veteran testified at his October 2017 Board hearing that he was scheduled to see his primary care physician on October 31, 2017 and on November 9, 2017.  The record was held open for 60 days to enable the Veteran obtain the additional treatment records.  While a January 2018 bone scan report was submitted, it does not appear that the October and November 2017 private treatment records have been obtained.   On remand, all outstanding records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain the Veteran's private treatment records dated on October 3, 2017 and November 9, 2017.  All attempts to secure this evidence must be documented in the claims file.  

If, after making reasonable efforts to obtain these records, the RO is unable to secure them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain any outstanding VA treatment records from the (VAMC) in Little Rock, Arkansas, in particular those date from June 2013 to the present.  All efforts to obtain additional evidence must be documented in the claims file. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability was proximately caused by, or aggravated beyond its natural progression by the Veteran's service-connected back disability.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's current acquired psychiatric disability was proximately caused by, or aggravated beyond its natural progression by the Veteran's service-connected back disability.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disability had its onset in service or is otherwise causally or etiologically related to his active service.		
In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


